Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Related Proceedings
The Final Written Decision in IPR2016-00066 issued on 26 April 2017, finding
that claim 6 of  U.S. Patent No. 8,702,883 was unpatentable. The Inter Partes Review Certificate issued on 16 February 2018, canceling claim 6. Claims 1-3 were disclaimed during the IPR.  
	Patent claims 4, 5, and 7-9 are amended.  New claims 10-19 are pending.  

Declaration
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	The Declaration filed 25 January 2018 contains the following error statement:
	Claim 6 has been determined to be claiming more than the patentee is entitled to claim by the Patent Trial and Appeal Board in the Final Written Decision dated April 26, 2017 (case no. IPR2016-00066).
and the specific claim language (emphasis added) wherein lies the error.  Specifically, Patent Owner failed to point out what claim 6 lacked that the remaining claims contain.  See MPEP 1414 II.

Claims 4, 5, and 7-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 19 attempts to further limit claim 7, reciting “wherein the upper and/or lower limit depends on the welding time t.”  However, this limitation is already found in claim 7.  Thus, claim 19 does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Amendment
	The amendment to claim 7 has overcome the rejections under 35 U.S.C. 112(a) and (b) and 102(a)(1) set forth in the previous office action.

Response to Arguments
Applicant's arguments filed 28 December 2020 with respect to the rejection under 35 U.S.C. 251 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Patent Owner submits that the declaration is not defective because it “expressly referenced claim 6, and the Final Decision of the BPAI in IPR2016-00066…Thus, the “specific claim language” here would appear to be the entire claim itself, in which case repeating the claim in the reissue declaration would appear to be unnecessary.”  However, MPEP 1414 makes clear that such broad references to claims is not sufficient to establish an error.  The declaration cannot rely on a separate proceeding for explanation of the error in the current proceeding. 
If claim 6 contained the error and has now been canceled, it would be necessary to point out what canceled claim 6 lacked that the remaining claims contain.  For example, MPEP 1414 II (C) provides an example of an acceptable error statement in a narrowing reissue application.  It states:
a statement of the error as "…the inclusion of claims 3-5 which were unduly broad…" and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, 
On pages 9-10 of the Remarks, with respect to the objection to claim 19, Patent Owner states that “the limitation of claim 19 is no longer to be found in claim 7.”  While Patent Owner has indeed removed reference to the first target variable Z consisting of the welding time t, the last two lines of amended claim 7 still include the limitation “wherein the upper and/or the lower limit is dependent on the welding time.”  As this particular limitation is also found in claim 19, which depends upon claim 7, claim 19 does not further limit claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571)272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Tim Speer can be reached on 313-446-4825. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For

have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELIZABETH L MCKANE/Specialist, Central Reexamination Unit 3991


Conferees:

/Krisanne Jastrzab/
Specialist, CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991